Citation Nr: 0829571	
Decision Date: 08/29/08    Archive Date: 09/04/08

DOCKET NO.  07-32 663	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania



THE ISSUE

1.  Whether new and material evidence has been submitted to 
reopen a claim for entitlement to service connection for 
bilateral knee disabilities.

2.  Entitlement to service connection for bilateral knee 
disabilities.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Riley, Associate Counsel




INTRODUCTION

The veteran served on active duty from January 1941 to 
December 1945.  This case comes before the Board of Veterans' 
Appeals (Board) on appeal from an April 2007 rating decision 
issued by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Pittsburgh, Pennsylvania, which, in pertinent 
part, found that new and material evidence had not been 
submitted to reopen the claim for entitlement to service 
connection for osteoarthritis of the knees.  

In August 2008, the veteran withdrew his request for a 
hearing before the Board at the  RO.

This appeal has been advanced on the Board's docket pursuant 
to 38 C.F.R. § 20.900(c) (2007).  38 U.S.C.A. § 7107(a)(2) 
(West 2002).



FINDINGS OF FACT

1.  The veteran's claim for entitlement to service connection 
for a bilateral knee disability was denied in a July 1975 
Board decision.

2.  The evidence received since the July 1975 decision is not 
cumulative or redundant of evidence previously of record, 
relates to a necessary element of service connection that was 
previously lacking, and raises a reasonable possibility of 
substantiating the claim.

3.  The veteran has undergone bilateral knee replacements as 
a result of parachuting injuries during active service.



CONCLUSIONS OF LAW

1.  New and material evidence has been received to reopen a 
claim for service connection for a bilateral knee disability.  
38 U.S.C.A. §§ 5108, 7104 (West 2002); 38 C.F.R. §§ 3.156(a), 
20.104, 20.1103 (2007).

2.  Current bilateral knee disabilities were incurred in 
active duty service.  38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. § 3.303 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2008) redefined VA's duty to assist the veteran 
in the development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2007).

The VCAA is not applicable where further assistance would not 
aid the appellant in substantiating his claim.  Wensch v. 
Principi, 15 Vet App 362 (2001); see 38 U.S.C.A. § 
5103A(a)(2) (Secretary not required to provide assistance 
"if no reasonable possibility exists that such assistance 
would aid in substantiating the claim"); see also VAOPGCPREC 
5-2004; 69 Fed. Reg. 59989 (2004) (holding that the notice 
and duty to assist provisions of the VCAA do not apply to 
claims that could not be substantiated through such notice 
and assistance).  In view of the Board's favorable decision 
in this appeal, further assistance is unnecessary to aid the 
veteran in substantiating his claim.  

Legal Criteria

A claim which has been finally denied in an unappealed rating 
decision or Board decision may not thereafter be reopened and 
allowed.  38 U.S.C.A. §§ 7104(b), 7105(c) (West 2002).  The 
exception to this rule is 38 U.S.C.A. § 5108, which provides 
that if new and material evidence is presented or secured 
with respect to a claim which has been disallowed, the 
Secretary shall reopen the claim and review the former 
disposition of the claim.

New evidence is defined as existing evidence not previously 
submitted to agency decision makers.  Material evidence means 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence previously of record, and must raise a reasonable 
possibility of substantiating the claim.  38 C.F.R. 
§ 3.156(a).  

Service connection will be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110, 1131; 38 C.F.R. 
§ 3.303(a).  

Establishing service connection generally requires (1) 
medical evidence of a current disability; (2) medical or, in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disability.  Shedden v. Principi, 381 
F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 
(Fed.Cir.1996) (table); see also Shedden v. Principi, 381 
F.3d 1163, 1167 (Fed. Cir. 2004); Hickson v. West, 12 Vet. 
App. 247, 253 (1999); 38 C.F.R. § 3.303. 

Under 38 C.F.R. § 3.303(b), an alternative method of 
establishing the second and third Shedden/Caluza element is 
through a demonstration of continuity of symptomatology.  
Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage 10 
Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 
Vet. App. 296, 302 (1999).  Continuity of symptomatology may 
be established if a claimant can demonstrate (1) that a 
condition was "noted" during service; (2) evidence of post-
service continuity of the same symptomatology; and (3) 
medical or, in certain circumstances, lay evidence of a nexus 
between the present disability and the post-service 
symptomatology.  Savage, 10 Vet. App. at 495-96; see Hickson, 
12 Vet. App. at 253 (lay evidence of in-service incurrence 
sufficient in some circumstances for purposes of establishing 
service connection); 38 C.F.R. § 3.303(b).

Lay persons are not competent to opine as to medical etiology 
or render medical opinions.  Barr v. Nicholson; see Grover v. 
West, 12 Vet. App. 109, 112 (1999); Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992).  Lay testimony is competent, 
however, to establish the presence of observable 
symptomatology and "may provide sufficient support for a 
claim of service connection."  Layno v. Brown, 6 Vet. App. 
465, 469 (1994); see also Falzone v. Brown, 8 Vet. App. 398, 
405 (1995) (lay person competent to testify to pain and 
visible flatness of his feet); Espiritu, 2 Vet. App. at 494-
95 (lay person may provide eyewitness account of medical 
symptoms).  

"Symptoms, not treatment, are the essence of any evidence of 
continuity of symptomatology."  Savage, 10 Vet. App. at 496 
(citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991).  Once 
evidence is determined to be competent, the Board must 
determine whether such evidence is also credible.  See Layno, 
supra (distinguishing between competency ("a legal concept 
determining whether testimony may be heard and considered") 
and credibility ("a factual determination going to the 
probative value of the evidence to be made after the evidence 
has been admitted").

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

Analysis

Reopening

The veteran was denied entitlement to service connection for 
a bilateral knee disability in a July 1975 Board decision.  
The Board determined that the evidence of record did not 
establish that the veteran's bilateral knee arthritis had 
been incurred during active duty service or had manifested to 
a compensable degree within a year from the veteran's 
discharge.   

In April 1977, the veteran's representative submitted a claim 
for service connection for a "leg condition, both legs."  
The representative wrote that supporting medical evidence 
would follow.  No further communication was received until a 
February 1991 congressional inquiry as to the status of the 
claim.  Later in February 1991, the RO sent the veteran a 
letter asking him to complete a claim form and furnish 
additional information.  In May 1991, the RO advised the 
veteran that it had denied "your claim" because of his 
failure to furnish requested evidence.  He was furnished with 
notice of his appeal rights, but did not submit a notice of 
disagreement within one year.

In deciding whether new and material evidence has been 
submitted, VA looks to the evidence submitted since the last 
final denial on any basis.  Evans v. Brown, 9 Vet. App. 273 
(1996).  Because there is no indication that the April 1977 
claim was an attempt to reopen the claim for service 
connection for knee disabilities, and because the May 1991 
denial makes no mention of a knee disability, the May 1991 
decision cannot be considered a denial of the knee claims.  
Rodriguez v. Peake, 511 F.3d 1147 (Fed. Cir. 2008) 

The evidence received since the last denial of the knee 
claims includes July 2006 and September 2006 letters from the 
veteran's private physicians finding that the veteran's 
osteoarthritis of the knees was incurred as a result of his 
active duty service during World War II as a paratrooper.  
This evidence of a nexus between the veteran's disability and 
active duty service is clearly new and material and reopening 
of the claim is in order.

Merits

With respect to the merits of the veteran's current claim, 
the first element of a successful claim for service 
connection is well established as the veteran was diagnosed 
with bilateral osteoarthritis of the knees, confirmed by X-
ray studies in May 1974.  The private physician's statements 
report that the veteran had undergone replacements of both 
knees.

The element of an in-service injury is also established.  
While service department records are not available, the 
veteran's DD-214 indicates that he attended Parachute School, 
and the record contains an October 2007 letter from a fellow 
servicemen who noted that the veteran participated in combat 
parachute jumps.  The letter also notes that on one occasion 
in September 1944 the veteran's parachute did not open 
properly and he landed harder than normal.  The veteran has 
also reported that he participated in numerous parachute 
jumps during service.  

There is also competent medical evidence linking the 
veteran's current osteoarthritis of the knees to his active 
duty service as a paratrooper.  A July 2006 letter from the 
veteran's private doctor notes that the veteran's need for 
total knee replacements at a young age may have resulted from 
his service as a paratrooper.  In addition, a September 2006 
letter from the veteran's private orthopedist states that the 
veteran's current knee disabilities are related to his duties 
as a paratrooper.  

The record contains no medical evidence against the opinions 
linking the veteran's current knee disabilities to injuries 
incurred in his service as a paratrooper.  All elements 
necessary for establishing service connection are met.  


ORDER

New and material evidence having been received, reopening of 
the claim for entitlement to service connection for a 
bilateral knee disability is granted.

Entitlement to service connection for a bilateral knee 
disability, namely residuals of bilateral knee replacements, 
is granted.



____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


